Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered June 27, 2005, convicting defendant, after a nonjury trial of robbery in the first degree (two counts), robbery in the second degree and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The evidence warranted the conclusion that defendant acted with larcenous intent when he took the victim’s property after threatening him with a firearm. Concur — Tom, J.P, Mazzarelli, Saxe, Marlow and Catterson, JJ.